jfourtf) Court of ^pealg
                                ^an antonio, ®exas(

                                     JUDGMENT

                                   No. 04-12-00861-CR

                                  Charles WILLIAMS,
                                        Appellant

                                            V.



                                  The STATE of Texas,
                                         Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010-CR-3503
                       Honorable Maria Teresa Herr, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

    In accordance with this court's opinion of this date, counsel's motion to withdraw is
GRANTED and the judgment of the trial court is AFFIRMED.

      SIGNED October 9, 2013.




                                             Rebeca C. Martinez, ^stice